DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 does not have a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yaras (US 10,175,564 B2).
Regarding claim 1, Yaris teaches a projection chip (305A, figure 3A), having micro semiconductor light emitting devices thereon (105D, figure 1D); and
A projection lens unit (310A, figure 3A),

Regarding claim 2, Yaris teaches that the micro semiconductor light emitting devices are at least one of micro light emitting diodes (column 10 lines 50-55).
Regarding claim 3, Yaris teaches that the micro semiconductor light emitting devices include red, green and blue micro semiconductor light emitting devices (column 10 lines 55-57).
Regarding claim 4, Yaris teaches that the projection chip is movable to form the projection image in a scan line manner (column 9 lines 31-37).
Regarding claim 5, Yaris teaches that the micro semiconductor light emitting devices of the projection chip are movable to form the projection image in a line scan manner (column 9 lines 31-37).
Regarding claim 7, Yaris teaches the micro semiconductor light emitting devices include a first array of red micro semiconductor light emitting devices which forms a red projection sub image, a second array of green micro semiconductor light emitting devices which forms a green projection sub image, a third array of blue micro semiconductor light emitting devices which forms a blue projection sub image (column 10 lines 50-64), and the projection lens unit combines the red green and blue projection sub images into one image (column 13 lines 37-48).
Regarding claim 8, Yaris teaches wherein the micro semiconductor light emitting devices include a first array of red micro semiconductor light emitting devices which forms a red projection sub image, a second array of green micro semiconductor light emitting devices which forms a green projection sub image, a third array of blue micro semiconductor light emitting devices which forms a blue projection sub image (column 10 lines 50-64, and the first, second, and third arrays are movable  to emit the red .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaras (US 10,175,564 B2) in view of Slaby et al. (US 2017/0003748 A1).
Regarding claim 9, Yaras does not teach that the electronics apparatus is one of a smart phone and a wearable device.
Slaby teaches that the electronic apparatus is one of a smart phone (paragraph 0014).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Yaras to be used with a smart phone such as taught in Slaby in order to improve image quality in the projection system.
Regarding claim 10, Yaras does not specify a camera to capture an action on the projection image projected by the projection module, and the electronics apparatus process the action captured by the camera for interactive application.

It would have been obvious to a person having ordinary skill in the art at the time the invention as made to modify the projection system of Yaras to function with the interactive capability of Slaby in order to make the projection system more convenient for users.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, prior art (Yaras) does not teach that the projection lens unit is integrated with the projection chip and includes multiple micro projection lens sub units and each micro projection lens sub unit is formed on the top of one micro semiconductor light emitting device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	2/26/2021